Exhibit 10(W)

NOTICE

This Release and Termination of Employment Agreement (“Agreement”) is a very
important legal document, and you should consult with an attorney before signing
it.

By signing this eight (8) page Agreement, you are agreeing to release Carpenter
Technology Corporation (and certain other individuals/entities named as
“Released Parties” within this Agreement) from all liability to you. You have
twenty-one (21) days from the date of distribution of these materials to
consider whether to sign this document. If you decide to sign it, you will then
have an additional seven (7) days following the date of your signature to revoke
this Agreement, and this Agreement shall not become effective or enforceable
until this seven (7) day revocation period expires. In order to notify Carpenter
of intent to revoke, you must provide written notice, via certified mail, to the
Senior Vice President - Organizational Effectiveness, Strategy and Corporate
Staffs, Carpenter Technology Corporation, 101 West Bern Street, Reading,
Pennsylvania, 19601.

RELEASE AND TERMINATION OF EMPLOYMENT AGREEMENT

This Release and Termination of Employment Agreement (“Agreement”) between
Dennis M. Oates, (“the Employee”) and Carpenter Technology Corporation
(“Carpenter”), provides for the mutually satisfactory terms and conditions of
the Employee’s termination of employment with Carpenter effective July 31,2007.

In consideration of the mutual promises and commitments made herein, and
INTENDING TO BE LEGALLY BOUND hereby, the Employee and Carpenter agree that in
return for the severance payment described in Section 1, the lump sum payment
paid for purposes of obtaining outplacement services described in Section 2, and
twenty-four (24)



--------------------------------------------------------------------------------

months continuation of company-paid medical coverage described in Section 3,
which exceed that to which the Employee is otherwise entitled, the Employee
agrees that these benefits represent adequate compensation for this Agreement to
release and forever discharge all “Released Parties” including Carpenter from
any and all manner of claims as stated in Section 11. These benefits are
contingent upon fulfillment, of the “Special Separation Conditions” in Section 4
and the Employee’s acceptance of all other terms of this Agreement summarized
below.

 

•  

Employee agrees to protect Carpenter’s confidential and proprietary business
information (Section 7)

 

•  

Employee agrees to return all Carpenter property and remove personal property
(Section 8)

 

•  

Employee agrees to this Agreement’s confidentiality and to avoid negative
characterizations (Section 7)

 

•  

Carpenter agrees to provide a so-called neutral reference in the event a
prospective employer makes inquiry about Carpenter’s association with Employee
(Section 10)

 

•  

Employee agrees where permitted by law to reimburse Carpenter’s defense costs,
if Employee files suit (Section 12)

 

•  

Employee agrees that the written terms of this Agreement are the complete
understanding between the parties superseding any prior agreements or
understandings (Section 13)

 

•  

Employee agrees the balance of this Agreement will remain in force even if any
provision is invalidated by a court (Section 14)

 

•  

Employee agrees to governing state law (Section 15) and recognizes required tax
withholding (Section 16)

Whether the Employee accepts the terms of this Agreement or not, the Employee
will receive the benefits described in Sections 5 and 6 subject to the terms of
the applicable plan documents.

Consideration (Benefits contingent upon this Agreement)

 

  1. The Employee will receive a severance payment of $465,000, less applicable
taxes, in a single lump sum payment, money to which the Employee is not
otherwise entitled, to be paid from Carpenter’s general assets within one month
of the Employee’s satisfaction of the Special Separation Conditions.

 

  2. Carpenter will pay no more than $25,000 to Kelleher Associates, Inc. for
the Employee to participate in an outplacement employment program following
satisfaction of the Special Separation Conditions, and payment will be made
directly to Kelleher Associates, Inc.

 

2



--------------------------------------------------------------------------------

  3. Carpenter will provide twenty-four (24) months continuation of medical
coverage, in the medical plan and at the level elected by the Employee for 2007,
under the Benefits Choice Plan. Carpenter’s obligations under this paragraph
shall terminate in the event Employee obtains another job and is eligible for
similar coverage under one or more of his new employer’s health insurance plans.
Employee is obliged to notify Carpenter promptly of his eligibility for health
insurance coverage under one or more plans offered by a successor employer and
request a termination of the coverage provided under this paragraph. After the
twenty-four (24) month period, the Employee will be eligible for COBRA benefits.

 

  4. The special separation benefits described in Sections 1, 2 and 3 above are
conditioned upon (a) the return of this signed Agreement (signed only on or
after the Employee’s last day of employment); (b) the Employee’s termination of
employment; and (c) the expiration of the seven day revocation period without
the Employee’s revocation of this Agreement (“Special Separation Conditions”).
No special separation benefits will commence prior to the satisfaction of these
Special Separation Conditions.

Benefits to which the Employee is otherwise entitled

 

  5. Any unexercised stock options held by the Employee will have the exercise
period adjusted as required under the applicable stock plan on the basis of a
separation without special category (e.g. cause, disability or retirement). It
is the Employee’s responsibility to review the terms of the Employee’s stock
plan and agreement to assure that the Employee does not lose the ability to
exercise any options. The Employee may receive a certificate with the adjusted
exercise dates by contacting ComputerShare at 1-800-670-6644 following
separation of employment.

 

  6. The Employee will be entitled to receive all earned compensation (including
accrued but unpaid time off) and benefits otherwise due the Employee upon
termination of employment as required by law and in accordance with the terms of
the benefit plans or other agreements between Carpenter and the Employee.
Notwithstanding the foregoing, the Employee will not be entitled to any benefits
under the Severance Pay Plan for Salaried Employees of Carpenter Technology
Corporation (“Severance Plan”) or an Increased Pension resulting from a
Termination Due to Job Elimination under the GRP and the Employee hereby
releases any claim for such benefits under the Severance Plan and the GRP.

 

3



--------------------------------------------------------------------------------

General Terms of this Agreement

 

  7. Confidential/Proprietary Information: The Employee agrees that the Employee
will not at any time disclose to any person or entity, any of Carpenter’s
confidential or proprietary business information, which includes, but is not
limited to, its business strategies, personnel policies, practices,
technologies, processes, trade secrets, customer lists, financial information,
cost data and other confidential proprietary information and agreements. The
Employee specifically agrees that all confidential information disclosed to the
Employee regarding acquisitions and long-term business strategy is deemed
confidential and proprietary to Carpenter. The Employee shall also promptly
return to Carpenter any documents and photographs (and copies thereof), in
whatever form (including electronic) containing any such confidential or
proprietary information. Confidential information does not include information
generally known or available to the public.

 

  8. Carpenter & Personal Property: The Employee agrees to promptly return to
Carpenter any of Carpenter’s property provided to Employee, or within Employee’s
possession or control including, but not limited to, the Employee’s Carpenter
Identification card and any motor vehicle decals, credit card(s), computer
hardware/software, Library and other Carpenter-owned books, files (electronic or
paper), keys, tools, etc. Employee shall be entitled to retain the cellular
telephone and telephone number that were provided to him by Carpenter. It is the
Employee’s responsibility to arrange with Asset Protection Services (“APS”) or
the Senior Vice President – Organizational Effectiveness, Strategy and Corporate
Staffs, to remove any personal items from Carpenter property and deliver any
Carpenter property to APS. Any property or personal items not claimed within
fourteen (14) days of the date of termination above will be destroyed or
discarded.

 

  9. Confidentiality of Agreement & Nondisparagement: The Employee agrees that
the terms, conditions, amounts and facts of this Agreement are and shall at all
times remain confidential. The Employee further warrants and represents that
from the time the Employee received this Agreement (or any prior drafts) through
the Employee’s signing of this Agreement, the Employee has not breached the
confidentiality obligations of this Agreement. Finally, the Employee agrees that
henceforth the Employee will not disclose or permit to be disclosed the terms of
this Agreement to any person or entity, including but not limited to, any past,
present or future employees of Carpenter, except as indicated above or to the
extent that such disclosure may be required by law. The Employee may disclose
this Agreement to the Employee’s immediate family, attorney, financial and tax
advisors, who acknowledge and agree to maintain the confidentiality of this
Agreement; taxing authorities; or as required by Court order. The Employee will
not make or cause to be made any untrue statement to anyone suggesting or
implying any wrongful, illegal, or unethical conduct by Carpenter or by any of
its officers, directors, customers or affiliates; nor will the Employee
otherwise disparage the same. Carpenter will not make or cause to be made any
untrue

 

4



--------------------------------------------------------------------------------

 

statement to anyone suggesting or implying any wrongful, illegal, or unethical
conduct by Employee, nor will Carpenter otherwise disparage Employee. Carpenter
and Employee have the right to seek any and all legal or equitable remedies to
which either is entitled by reason of a breach of this paragraph. Carpenter and
Employee have the right to disclose this agreement or the terms hereof to the
extent either deems necessary to comply with applicable laws or regulations.

 

  10. Neutral Reference: Carpenter promises and agrees to provide a so-called
neutral reference in the event a prospective employer mikes inquiry about its
association with Employee. In this regard, Carpenter shall refer all inquiries
from prospective employers to the Senior Vice President - Organizational
Effectiveness, Strategy and Corporate Staffs, or named successor. In response to
any oral or written inquiry, Carpenter’s reply will acknowledge the dates
Employee worked for Carpenter and his last position or title, and nothing more.

 

  11. Release of Claims: In return for the promises herein, as to Sections 1,
and 2, which exceed that to which the Employee is otherwise entitled under
Carpenter’s policies arid benefit plans, the Employee (on behalf of him or
herself), the Employee’s representatives, successors, heirs, and assigns do
hereby completely release and forever discharge Carpenter and the other
“Released Parties” (as defined below), from any and all manner of claims, known
or unknown, asserted or unasserted, matured or not matured, which Employee may
have against any of the Released Parties, arising at any time up to and
including the date that the Employee signs this agreement, including without
limitation all claims related to the Employee’s employment with Carpenter or the
separation of that employment to the fullest extent permitted by law. This
release specifically includes, but is not limited to, any and all claims under
(a) the common law, including, but not limited to, theories for wrongful
discharge, breach of contract (whether expressed or implied) or duty,
defamation, tort, or violation of public policy; (b) any policies, practices or
procedures of Carpenter, and benefits under any employee benefit plans sponsored
by Carpenter; (c) any federal or state constitution, and any federal, state or
local statute, ordinance, or executive order, including, but not limited to,
claims for discrimination on the basis of race, religion, sex, national origin,
mental or physical disability, age, or any other protected status or
characteristic. The laws under which the Employee is releasing claims include,
without limitation, the following: (1) Title VII of the Civil Rights Act of 1964
(42 U.S.C. 2000e, et. seq.), (2) the Age Discrimination in Employment Act (29
U.S.C. 621, et. seq.), (3) the Older Workers Benefit Protection Act (29 U.S.C.
§626, et. seq.), (4) the Americans with Disabilities Act (42 U.S.C. §12101, et.
seq.), (5) the Employee Retirement Income Security Act (29 U.S.C. §1001, et.
seq.), (6) the Pennsylvania Human Relations Act (43 P.S. §951, et. seq.) and any
other law, regulation or executive order (whether state, federal or local)
governing the employment relationship.

Notwithstanding the foregoing, it is understood and agreed that the Employee is
not waiving (1) claims under any state workers’ compensation law for a work

 

5



--------------------------------------------------------------------------------

related injury or illness that was incurred during or arises out of employment
with Carpenter or (2) ordinary benefit claims under Carpenter sponsored pension,
life, disability, and health plans to which the Employee is otherwise entitled,
or (3) his rights under Carpenter’s D&O liability insurance coverage and his
right to defense and indemnification under law or Carpenter’s articles of
incorporation and by-laws.

As used herein, the “Released Parties” shall mean Carpenter; its directors and
officers, past and present direct and indirect parents, subsidiaries, business
units, affiliates, and the like; all of the foregoing entities’ successors,
assigns, and legal representatives; and all of the foregoing entities’/persons’
past and present directors, officers, attorneys, employees, benefit plans
(including, in their capacities as such, each such plan’s administrators,
fiduciaries, insurers, trustees, and related parties), and legal
representatives; any person/entity claimed to be jointly or severally liable
with any of the foregoing persons/entities.

In return for the promises herein, Carpenter, on its own behalf and on behalf of
its representatives, successors, officers, directors, affiliates, parents,
subsidiaries and assigns, from any and all manner of claims, known and unknown,
asserted and unasserted, matured or not matured, which Carpenter may have
against Employee arising at any time up to and including the date of execution
hereof, related to the Employee’s employment with Carpenter or the separation of
that employment

 

  12. Assumption of Legal Fees: The Employee agrees that the Employee will not
file suit in any court pleading any claims barred or released by this Agreement.
Nor will the Employee accept any relief with respect to such claims obtained on
the Employee’s behalf by any person or entity. If the Employee files suit
pleading any claims found to be barred or released by this Agreement, the
Employee shall to the extent permitted by law pay Carpenter’s or any other
applicable released Parties’ attorneys’ fees and costs in defending against such
released claims.

 

  13. Integration Clause: This is the complete and final agreement between the
parties, and it fully supersedes any and all prior agreements or understandings
between the parties hereto; except as otherwise stated herein. The Employee
agrees that there is absolutely no agreement or reservation not clearly
expressed herein, and that the execution hereof is with the full knowledge that
this Agreement covers all possible claims. In addition, the Employee
acknowledges that neither Carpenter nor any of its employees, agents,
representatives or attorneys have made any representations concerning the terms
of this Agreement other than those contained herein. In addition, Carpenter
acknowledges that any non-compete agreement signed by Employee is waived and
null and void.

 

  14. Severability Clause: Carpenter and the Employee agree that should any
provisions of this Agreement be declared or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.

 

6



--------------------------------------------------------------------------------

  15. Governing Law: This Agreement is made and entered into in the Commonwealth
of Pennsylvania, and shall in all respects be interpreted, enforced and governed
under the laws of said Commonwealth, to the extent such laws are not preempted
by applicable federal law. The language of all parts of this Agreement shall in
all cases be construed according to its fair meaning, and not strictly for or
against any of the parties.

 

  16. Tax withholding: All payments hereunder shall be subject to all applicable
federal, state and local withholdings.

 

7



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES AND STATES THE FOLLOWING BY HIS INITIALS AND SIGNATURE
BELOW:

 

•  

THAT THE EMPLOYEE HAS CAREFULLY READ AND UNDERSTANDS ALL THE PROVISIONS OF THIS
AGREEMENT.

 

•  

THAT THE EMPLOYEE KNOWS AND UNDERSTANDS THAT, BY ACCEPTING BENEFITS UNDER THIS
AGREEMENT AND SIGNING THIS RELEASE, THE EMPLOYEE IS GIVING UP ANY RIGHT TO BRING
A CLAIM AGAINST THE “RELEASED PARTIES,” EITHER INDIVIDUALLY OR COLLECTIVELY,
INCLUDING BUT NOT LIMITED TO CARPENTER.

 

•  

THAT THE EMPLOYEE ALSO UNDERSTANDS THAT THE EMPLOYEE WOULD NOT RECEIVE BENEFITS
UNDER THIS AGREEMENT, IF THE EMPLOYEE DID NOT KNOWINGLY AND VOLUNTARILY ENTER
INTO THIS RELEASE.

 

•  

THAT THE EMPLOYEE IS SIGNING THIS RELEASE COMPLETELY WILLINGLY AND VOLUNTARILY
AND THERE IS NO MEDICAL OR OTHER CONDITION THAT WOULD PREVENT THE EMPLOYEE€ FROM
DOING SO.

 

•  

THAT CARPENTER HAS NOT SUBJECTED THE EMPLOYEE TO ANY COERCION OR DURESS AND HAS
DONE NOTHING TO FORCE THE EMPLOYEE TO SIGN THIS RELEASE. IF THE EMPLOYEE ASSERTS
OTHERWISE IN THE FUTURE, THE EMPLOYEE ADMITS THIS WILL NOT THEN BE TRUTHFUL.

Employee agrees to all five statements above with initials                     

Employee must sign this Agreement on or after the last day of employment with
Carpenter. The Employee’s signature before that date will invalidate the terms
of this Agreement.

 

/s/ Joan W. Oates

     

/s/ Dennis M. Oates

Witness

      Dennis M. Oates       Dated: 10/15/07     Carpenter Technology Corporation

/s/ Barbara L. King

    By:  

/s/ T. Kathleen Hanley

Witness

      Sr. Vice President – Organizational       Effectiveness, Strategy and
Corporate Staffs

 

8